Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Christian Sibley, Appellant                            Appeal from the County Court at Law No.
                                                       1 of Gregg County, Texas (Tr. Ct. No.
No. 06-15-00009-CR         v.                          2013-2143). Opinion delivered by Justice
                                                       Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Christian Sibley, pay all costs of this appeal.




                                                        RENDERED AUGUST 10, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk